ORDER *
Joseph Kiefer appeals the district court’s post-judgment order sanctioning him for breaching a settlement agreement *607in a wrongful termination action. The district court lacked jurisdiction to sanction Kiefer because it failed to retain jurisdiction over the settlement agreement in the order of dismissal or to incorporate the terms of the settlement agreement in the order of dismissal. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994). Therefore, the district court’s sanctions order must be vacated.
REVERSED and VACATED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.